Citation Nr: 0431139	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty for more than 20 years from 
November 1968 to November 1972, and from March 1975 to 
October 1991.  He died in March 2001.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision that, inter alia, 
denied service connection for the cause of the veteran's 
death.  The appellant filed a notice of disagreement (NOD) in 
September 2001, and the RO issued a statement of the case 
(SOC) in July 2002.  The appellant filed a substantive appeal 
in July 2002.

In August 2004, the appellant and her daughter testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.  In connection with the hearing, the appellant 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2004).

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


As a final preliminary matter, the Board point out that, in 
March 2001, the appellant filed a claim for accrued benefits.  
The Board notes that,  in June 1999, the veteran filed an NOD 
with the denial of a disability rating in excess of 10 
percent for a left knee meniscectomy with arthritis; and, in 
February 2001, the veteran filed an NOD with the denial of 
service connection for bilateral carpal tunnel syndrome.  It 
does not appear that the RO issued an SOC on either claim.  
Moreover, at the time of the veteran's death, an appeal was 
pending on the issue of entitlement to a disability rating in 
excess of 10 percent for post-operative medial collateral 
ligament tear and post cruciate ligament tear of the right 
knee.  As none of these matters has been adjudicated by the 
RO for accrued benefits purposes, they are referred to the RO 
for appropriate action.  



REMAND

The Board finds that further RO action on the claim for 
service connection for the cause of the veteran's death is 
needed.

The appellant contends that the veteran's death was due to 
exposure to herbicides and pesticides in Vietnam, and/or 
exposure to the chemical benzene and pesticides in Saudi 
Arabia.  She and her daughter have submitted medical treatise 
and opinion evidence in support of the claim, some of which 
address the medical relationship between exposure to the 
chemical benzene and the development of MDS.  

A review of the claims file reveals that the veteran's active 
duty military service included a tour in Vietnam from January 
1970 to July 1970, and a tour in Southwest Asia from December 
1990 to April 1991.   He died at 49 years of age in March 
2001.  His death certificate lists the immediate cause of 
death as intracranial hemorrhage of 9 hours duration, due to 
or as a consequence of thrombocytopenia of 2 months duration, 
due to or as a consequence of myelodysplastic syndrome (MDS) 
of 2 months duration.  The evidence of record also includes 
an autopsy report, reflecting that the veteran's MDS had 
rapidly transformed into aplastic melanomas leukemia (AML) 
within two months of initial diagnosis, resulting in the 
veteran's death.  

The Board points out that there is a presumption of exposure 
to herbicides (to include Agent Orange) for all veterans who 
served in Vietnam during the Vietnam Era.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).   However, in view of the 
appellant's assertions, and the documentary evidence 
submitted, the Board finds that the RO should attempt to 
verify, through official channels, the likelihood of the 
veteran's exposure to any other herbicides, pesticides and 
/or the chemical benzene in service in locations other than 
Vietnam-to include his tour of duty in Southwest Asia.  

The Board also finds that further medical development of the 
claim is warranted.  Given the presumption of Agent Orange 
exposure during the veteran's Vietnam service, the Board 
finds that obtaining a medical opinion as to the 
relationship, if any, between the veteran's death and his in-
service Agent Orange exposure (and/or, if established, other 
herbicide, pesticide, and/or benzene exposure) would be 
helpful in resolving the issue on appeal.  In this regard, 
the Board notes that there is currently no medical opinion, 
fully based on consideration of the entire record, to include 
the veteran's entire documented medical history, and 
documents submitted by the appellant, that explicitly 
addresses such a relationship.  See 38 U.S.C.A. § 5103A.  

Further, to ensure that all due process requirements are met, 
prior to arranging for an opinion in this matter, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal 
for service connection for the cause of the veteran's death, 
notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal for service connection 
for the cause of the veteran's death.  For the sake of 
efficiency, the RO's adjudication of the claim should include 
consideration of the evidence submitted directly to the Board 
in September 2004.
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO undertake all appropriate 
action to attempt to verify, through 
official channels, the likelihood of the 
veteran's exposure to herbicides, 
pesticides, and the chemical benzene in 
service in locations other than Vietnam-
specifically, in Southwest Asia from 
December 1990 through April 1991.  If 
necessary, the RO should request the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC), and associate them with the 
claims file.  

2.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should forward the veteran's entire 
claims file (to include a complete copy 
of this REMAND) to a VA specialist for a 
comprehensive review of the record and an 
opinion as to the relationship, if any, 
between the development of the veteran's 
MDS and subsequent AML, resulting in his 
death, and his military service.  
Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
veteran's in-service Agent Orange (and/or 
other herbicide, pesticide, or benzene 
exposure, if established) caused or 
contributed substantially to cause the 
MDS and/or AML resulting in his death. 

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
for service connection for the cause of 
the veteran's death, in light of all 
pertinent evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




